Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lionel James Washington appeals the district court’s order denying his motion to compel the Government to file a Fed.R.Crim.P. 35 motion to reduce his sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Washington, No. 3:08-er-00612-JFA-1 (D.S.C. Oct. 25, 2010). We dispense with oral argument because the facts and legal contentions are *523adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.